1st. The bond for prosecution was not taken agreeably to the Act of 1807; c. 81, in this, that the obligors have signed and sealed it above the condition.
2d. In the writ of certiorari the judgment is described as being for $300, when that is not the sum mentioned in the record sent up. Security was offered in court, in order to do away the first objection, and accepted by POWEL and HUMPHREYS, JJ.; absente OVERTON, J.
As to the second objection, it was answered that the petition for thecertiorari mentioned a judgment recovered on a certain written obligation, which is therein particularly described.
By the Court, iisdem judicibus. — The record is properly brought up; if the Court can clearly see it is the same judgment against which relief was prayed it is properly here; and if a doubt should exist the Court would not dismiss, but permit an alias certiorari.